DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claims set filed on 01/04/2021 in response to Filling Missing Parts of Application – Filing Date Granted Mailed on 11/02/2020 has different claims set from the claims set filed on 09/09/2019 in which the examiner believes that to be Preliminary Amendment. 
Claim Objections
Claims 3, 4, 9, 10 are 11 objected to because of the following informalities:  
In regards to claim 3. “The lighting device according to claim 1 or 2,” change to -- The lighting device according to claim 1--.
In regards to claim 4. “The lighting device according to any one of claims 1 to 3,” change to -- The lighting device according to claims 1--.
In regards to claim 9. “The lighting device according to any one of claims 6 to 8,” change to -- The lighting device according to claims 6,--.
In regards to claim 10. “The lighting device according to any one of claims 6 to 9,” change to -- The lighting device according to claims 6,--.
In regards to claim 11. “The lighting device according to any one of claims 6 to 10,” change to -- The lighting device according to claims 6,--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2018/0056851 A1] [Note: Priority Data: 08/29/2016] in view of Ohmura et al [US 2008/0225271 A1] and further in view of Son et al [US 2016/0368414 A1]
In regards to claims 1. Kim discloses a lighting device (Fig. 8, 800) mounted on a vehicle capable of automatic driving (Fig. 1, 100 & Paragraph [0044]) that includes a camera imaging (Fig. 7, 300) a front of the vehicle (Fig. 1, 100), wherein the lighting device (Fig. 8, 800 & Paragraph [0240])
Kim does not specify wherein the lighting device can irradiate light to virtual space that expands in a rectangular shape at                 
                    
                        
                            15
                        
                        
                            0
                        
                    
                
             each of leftward and rightward and at                 
                    
                        
                            6
                        
                        
                            0
                        
                    
                
             each of upward and downward 
Ohumura discloses wherein the lighting device (Fig. 3a to 5b, 80 and 90) can irradiate light (Fig. 1a, 80 and 90) that expands in a rectangular shape at                 
                    
                        
                            15
                        
                        
                            0
                        
                    
                
             each of leftward and rightward and at                 
                    
                        
                            6
                        
                        
                            0
                        
                    
                
             each of upward and downward (Paragraph [0017 & 0020])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made Kim with wherein the lighting device can irradiate light to virtual space that expands in a rectangular shape at                 
                    
                        
                            15
                        
                        
                            0
                        
                    
                
             each of leftward and rightward and at                 
                    
                        
                            6
                        
                        
                            0
                        
                    
                
             each of upward and downward for purpose of improve the safety performance of vehicles. One attempt to improve a driver's visibility is a method for providing headlights that irradiate the front area of the vehicle with ultra-violet (UV) radiation to improve visibility of a pedestrian in a front area of the vehicle during night driving as disclosed by Ohumura (Paragraph [0002])
Kim in view of Ohumura does not specify wherein the lighting device can irradiate light to virtual space with respect to a reference line extending to the front of the vehicle in a horizontal direction from a central position of the lighting device, wherein when light intensity is equally divided into three from a minimum value to a maximum value, an area having highest light intensity in a virtual projection plane is separated in a left-right direction by a line V extending in a vertical direction through a point on which the reference line is projected, wherein the virtual projection plane is formed when the virtual space is projected onto a virtual vertical screen installed 25 m in front of the lighting device, and wherein at least a part of the area having highest light intensity is located in a first central portion when the virtual projection plane is equally divided into three: an upper portion, the first central portion, and a lower portion in an up-down direction.
Son discloses wherein the lighting device (Fig. 3, 200a and 200b) can irradiate light to virtual space (Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) with respect to a reference line (Fig. 2, reference line is center of V and H) extending to the front of the vehicle (Fig. 1, V1) in a horizontal direction from a central position of the lighting device (Fig. 3, 200a and 200b),
wherein when light intensity (Fig. 30-32, & Paragraph [0105]) is equally divided into three from a minimum value to a maximum value (Paragraph [0100-104]), an area having highest light intensity in a virtual projection plane (Fig. 30, P40) is separated in a left-right direction by a line V (see Fig. 19, V) extending in a vertical direction through a point on which the reference line (Fig. 19, reference line is center of V and H) is projected, 
wherein the virtual projection plane (Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is formed when the virtual space (Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is projected onto a virtual vertical screen installed 25 m (Fig. 29, Vp30) in front of the lighting device (Fig. 3, 200a and 200b), and 
wherein at least a part of the area having highest light intensity is located in a first central portion when the virtual projection plane (Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is equally divided into three (Fig. 2, P10 and P20): an upper portion (Fig. 2, P20), the first central portion (Fig. 2, between P20 and P10), and a lower portion (Fig. 2, P10) in an up-down direction (Paragraph [0006-8]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made Kim with wherein the lighting device can irradiate light to virtual space with respect to a reference line extending to the front of the vehicle in a horizontal direction from a central position of the lighting device, wherein when light intensity is equally divided into three from a minimum value to a maximum value, an area having highest light intensity in a virtual projection plane is separated in a left-right direction by a line V extending in a vertical direction through a point on which the reference line is projected, wherein the virtual projection plane is formed when the virtual space is projected onto a virtual vertical screen installed 25 m in front of the lighting device, and wherein at least a part of the area having highest light intensity is located in a first central portion when the virtual projection plane is equally divided into three: an upper portion, the first central portion, and a lower portion in an up-down direction for purpose of secure the driver's view ahead of the vehicle in a low light condition (e.g., at night). The headlamp therefore improves safe driving as disclosed by Son (Paragraph [0005]).
In regards to claims 2. Kim in view of Ohumura and further in view of Son discloses the lighting device according to claim 1, wherein the area having highest light intensity (Son: Fig. 2, P20) is separated at the line V (see Fig. 19, V) and divided into two, and wherein when the virtual projection plane (Son: Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is equally divided into three (Son: Fig. 2, P20 is divided into 4): a left portion(Son: Fig. 2, V and H) , a second central portion (Son: Fig. 2, V and H), and a right portion in the left-right direction (Son: Fig. 2, V and H), at least parts of the two areas having highest light intensity (Son: Fig. 2, P20) are located in the left portion and the right portion (Son: Fig. 2, P20), respectively.
In regards to claims 3. Kim in view of Ohumura and further in view of Son discloses the lighting device according to claim 1 or 2, wherein the area having highest light intensity (Son: Fig. 2, P20) is separated at the line V (Son: see Fig. 19, V) and divided into two (Son: Fig. 2, P20 is divided into two), and wherein when the virtual projection plane (Son: Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is equally divided into four in the left-right direction (Son: Fig. 2, V and H), at least parts of the two areas having highest light intensity (Son: Fig. 2, P20) are located in a left end area and a right end area (Son: Fig. 2, P20), respectively.
In regards to claims 4. Kim in view of Ohumura and further in view of Son discloses the lighting device according to any one of claims 1 to 3, wherein the area having highest light intensity (Son: Fig. 2, P20) is separated at the line V (Son: see Fig. 19, V) and divided into two (Son: Fig. 2, P20 is divided into two), and wherein the two areas having highest light intensity (Son: Fig. 2, P20 is divided into two) are formed in a band shape extending in the left-right direction (Son: Fig. 2, left P20).
In regards to claims 5. Kim in view of Ohumura and further in view of Son discloses the lighting device according to claim 4, wherein the two areas having highest light intensity (Son: Fig. 9, P20) have a diagonally right down shape (Son: Paragraph [0006-0007 & 0045 & 0065]) from center to right (Son: Fig. 9, P20), and a diagonally left down shape (Son: Paragraph [0006-0007 & 0045 & 0065]) from center to left, respectively.
In regards to claims 6. Kim in view of Ohumura and further in view of Son discloses a lighting device mounted on a vehicle capable of switching between an automatic driving mode and a manual driving mode (Paragraph [0044 & 0057]), and irradiates light to a front of the vehicle, 
wherein the lighting device (Fig. 8, 800) is configured to be able to form a first light distribution pattern (Paragraph [0471-472]) during the automatic driving mode (Paragraph [0044 & 0057])and to be able to form a second light distribution pattern (Paragraph [0471-472]) during the manual driving mode (Paragraph [0044 & 0057]), 
Kim does not specify wherein the lighting device can irradiate light to virtual space that expands in a rectangular shape at                 
                    
                        
                            15
                        
                        
                            0
                        
                    
                
             each of leftward and rightward and at                 
                    
                        
                            6
                        
                        
                            0
                        
                    
                
             each of upward and downward 
Ohumura discloses wherein the lighting device (Fig. 3a to 5b, 80 and 90) can irradiate light (Fig. 1a, 80 and 90) that expands in a rectangular shape at                 
                    
                        
                            15
                        
                        
                            0
                        
                    
                
             each of leftward and rightward and at                 
                    
                        
                            6
                        
                        
                            0
                        
                    
                
             each of upward and downward (Paragraph [0017 & 0020])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made Park with wherein the lighting device can irradiate light to virtual space that expands in a rectangular shape at                 
                    
                        
                            15
                        
                        
                            0
                        
                    
                
             each of leftward and rightward and at                 
                    
                        
                            6
                        
                        
                            0
                        
                    
                
             each of upward and downward for purpose of improve the safety performance of vehicles. One attempt to improve a driver's visibility is a method for providing headlights that irradiate the front area of the vehicle with ultra-violet (UV) radiation to improve visibility of a pedestrian in a front area of the vehicle during night driving as disclosed by Ohumura (Paragraph [0002])

Kim in view of Ohumura does not specify respect to a reference line extending to the front of the vehicle in a horizontal direction from a central position of the lighting device, wherein in the first light distribution pattern, when the light intensity is equally divided into three from the minimum value to the maximum value, an area having the highest light intensity in a virtual projection plane is separated in the left-right direction by the line V extending in the vertical direction through a point on which the reference line is projected, wherein in the first light distribution pattern, the virtual projection plane is formed when the virtual space is projected onto the virtual vertical screen installed 25 m in front of the lighting device, and wherein in the first light distribution pattern, at least a part of the area having the highest light intensity is located in a first central portion when the virtual projection plane is equally divided into three: an upper portion, the first central portion, and a lower portion in the up-down direction, and wherein in the second light distribution pattern, at least a part of the area having the highest light intensity is located in a second central portion when the virtual projection plane is equally divided into three: the upper portion, the second central portion, and the lower portion in the left-right direction.
Son discloses respect to a reference line (Fig. 2, reference line is center of V and H) extending to the front of the vehicle (Fig. 1, V1) in a horizontal direction from a central position of the lighting device (Fig. 3, 200a and 200b), wherein in the first light distribution pattern (Abstract), when the light intensity (Fig. 30-32, & Paragraph [0105]) is equally divided into three from the minimum value to the maximum value (Paragraph [0100-104]), an area having the highest light intensity (Fig. 2, P20) in a virtual projection plane (Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is separated in the left-right direction by the line V (see Fig. 19, V) extending in the vertical direction through a point on which the reference line (Fig. 2, reference line is center of V and H) is projected, wherein in the first light distribution pattern (Abstract), the virtual projection plane (Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is formed when the virtual space (Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is projected onto the virtual vertical screen installed 25 m (Fig. 29, Vp30) in front of the lighting device (Fig. 3, 200a and 200b), and wherein in the first light distribution pattern (Abstract), at least a part of the area having the highest light intensity (Fig. 2, P20) is located in a first central portion (Fig. 2, between P20 and P10) when the virtual projection plane (Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is equally divided into three: an upper portion (Paragraph [0006-8]), the first central portion (Fig. 2, between P20 and P10), and a lower portion (Fig. 2, P10) in the up-down direction (Paragraph [0006-8]), and wherein in the second light distribution pattern (Abstract), at least a part of the area having the highest light intensity (Fig. 2, P20) is located in a second central portion (Fig. 2, between P20 and P10)when the virtual projection plane (Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is equally divided into three: the upper portion (Fig. 2, P20), the second central portion (Fig. 2, between P20 and P10), and the lower portion (Fig. 2, P10) in the left-right direction (Paragraph [0006-8]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made Kim with respect to a reference line extending to the front of the vehicle in a horizontal direction from a central position of the lighting device, wherein in the first light distribution pattern, when the light intensity is equally divided into three from the minimum value to the maximum value, an area having the highest light intensity in a virtual projection plane is separated in the left-right direction by the line V extending in the vertical direction through a point on which the reference line is projected, wherein in the first light distribution pattern, the virtual projection plane is formed when the virtual space is projected onto the virtual vertical screen installed 25 m in front of the lighting device, and wherein in the first light distribution pattern, at least a part of the area having the highest light intensity is located in a first central portion when the virtual projection plane is equally divided into three: an upper portion, the first central portion, and a lower portion in the up-down direction, and wherein in the second light distribution pattern, at least a part of the area having the highest light intensity is located in a second central portion when the virtual projection plane is equally divided into three: the upper portion, the second central portion, and the lower portion in the left-right direction for purpose of secure the driver's view ahead of the vehicle in a low light condition (e.g., at night). The headlamp therefore improves safe driving as disclosed by Son (Paragraph [0005]).

In regards to claims 7. Kim in view of Ohumura and further in view of Son discloses the lighting device according to claim 6, comprising: a first lighting unit capable of forming the first light distribution pattern (Son: Fig. 22, 800a); and a second lighting unit capable of forming the second light distribution pattern (Son: Fig. 22, 800b), wherein turning on of the first lighting unit (Son: Fig. 22, 800a) and turning on of the second lighting unit (Son: Fig. 22, 800b) can be switched (Kim: Paragraph [0368-374]) depending on a signal output from a vehicle control unit (Kim Fig. 7, 200) that controls the vehicle (Paragraph [0069-71]).

In regards to claims 8. Kim in view of Ohumura and further in view of Son discloses the lighting device according to claim 6, comprising: a first lighting unit capable of forming the first light distribution pattern (Son: Fig. 22, 800a); and a second lighting unit capable of forming the second light distribution pattern (Son: Fig. 22, 800b), wherein turning on of the first lighting unit (Son: Fig. 22, 800a) and turning on of the second lighting unit (Son: Fig. 22, 800b) are switched (Kim Paragraph [0006]) depending on output from an operation unit that can be operated by a driver (Kim: Fig. 8, 200 and 500).
In regards to claims 9. Kim in view of Ohumura and further in view of Son discloses the lighting device according to any one of claims 6 to 8, wherein in the first light distribution pattern (Son: Abstract), the area having highest light intensity (Son: Fig. 2, P20) is separated at the line V (see Fig. 19, V) and divided into two (Son: Fig. 2, P10 and P20), and wherein at least parts of the two areas (Son: Fig. 2, P20 and P10) having highest light intensity (Son: Fig. 2, P20) are located in the left portion and the right portion (Son: Fig. 2, P20 and P10), respectively.

In regards to claims 10. Kim in view of Ohumura and further in view of Son discloses the lighting device according to any one of claims 6 to 9, wherein in the first light distribution pattern (Son: Abstract), the area having highest light intensity (Son: Fig. 2, P20) is separated at the line V (see Fig. 19, V) and divided into two, and wherein when the virtual projection plane (Fig. 2 and 4-21 & Paragraph [0022 & 0024-28]) is equally divided into four (Fig. 2, P10 and P20) in the left-right direction, at least parts of the two areas having highest light intensity (Son: Fig. 2, P20) are located in a left end area and a right end area (Son: Fig. 2, P20), respectively.

In regards to claims 11. Kim in view of Ohumura and further in view of Son discloses the lighting device according to any one of claims 6 to 10, wherein in the first light distribution pattern (Son: Abstract), the area having highest light intensity (Son: Fig. 2, P20) is separated at the line V and divided into two (Fig. 2, P10 and P20), and wherein the two areas having highest light intensity (Son: Fig. 2, P20) are formed in a band shape (Son: Paragraph [0006-0007 & 0045 & 0065]) extending in the left-right direction (Son: Fig. 2, P20).

In regards to claims 12. Kim in view of Ohumura and further in view of Son discloses the lighting device according to claim 11, wherein in the first light distribution pattern (Son: Abstract), the two areas having highest light intensity (Son: Fig. 2, P20) have a diagonally (Kim: Fig. 20, 2002) right down shape (Son: Paragraph [0006-0007 & 0045 & 0065]) from center to right (Kim: Fig. 20, 2002), and a diagonally (Kim: Fig. 13, 1120) left down shape (Son: Paragraph [0006-0007 & 0045 & 0065]) from center to left (Kim: Fig. 13, 1120), respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844